     Case 2:90-cv-00520-KJM-DB Document 6727 Filed 06/16/20 Page 1 of 5

 1   XAVIER BECERRA                                      ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                      GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                  ROBINS KAPLAN LLP
     Senior Assistant Attorney General                     2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                       Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                   Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931               Fax: (310) 229-5800
     TYLER V. HEATH, State Bar No. 271478                  E-mail: RSilberfeld@RobinsKaplan.com
 5   KYLE A. LEWIS, State Bar No. 201041                 Special Counsel for Defendants
     LUCAS HENNES, State Bar No. 278361
 6   Deputy Attorneys General
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7325
      Fax: (916) 324-5205
 9    E-mail: Tyler.Heath@doj.ca.gov
     Attorneys for Defendants
10

11                           IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                     SACRAMENTO DIVISION

14

15
     RALPH COLEMAN, et al.,                            2:90-cv-00520 KJM-DB (PC)
16
                                         Plaintiffs, DECLARATION OF C. HENDON
17                                                   REGARDING THE JOINT STATUS
                   v.                                REPORT IN RESPONSE TO JUNE 12,
18                                                   2020 MINUTE ORDER REGARDING
                                                     THE JUNE 25, 2020 HEARING, THE
19   GAVIN NEWSOM, et al.,                           STATUS OF DEFENDANTS’ UPDATES
                                                     TO PLAINTIFFS’ DISCOVERY
20                                      Defendants. REQUESTS, AND THE DEADLINE TO
                                                     RESPOND TO THE SPECIAL
21                                                   MASTER’S MAY 29, 2020 REPORT

22

23

24

25        I, C. Hendon, declare:

26        1.    I am currently employed by the California Department of State Hospitals (DSH) as

27   the Deputy Director for Hospital Strategic Planning and Implementation. I have held this position

28   since December 2018. I submit this declaration to support Defendants’ statements in Section II of
                                                    1
                                          Decl. C. Hendon Supp. Jt. Status Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6727 Filed 06/16/20 Page 2 of 5

 1   the joint report addressing various issues requested by the Court following the June 12, 2020

 2   status conference. I have personal knowledge of the statements in this declaration and could

 3   testify to them if called to do so.

 4         2.    Before being named Deputy Director, I served in a number of other positions at DSH,

 5   including as the Enterprise Application Operations Director, Chief of Office of Information and

 6   Logistics, Director of the Project Management Office, and a project manager.

 7         3.    I received a Bachelor of Arts in psychology from the University of California, Davis,

 8   and a Masters of Arts in Counseling Psychology from California State University, Sacramento.

 9         4.    In my current position as Deputy Director, I oversee key functions supporting DSH’s

10   hospital operations, including, but not limited to, patient referral processing, system-wide

11   admission coordination, data analytics, and policy and regulation development. I also oversee a

12   portion of bed management in a collaborative process between DSH facilities, as well as between

13   the California Department of Corrections and Rehabilitation (CDCR) and DSH. Specifically, I

14   facilitate bed activation and planning, and oversee census and patient movement tracking and

15   reporting. I also manage the development of patient population projections for capacity and other

16   planning.

17         5.    Based on my DSH experience, I have knowledge of, among other things, DSH’s

18   patient population and admission types, facility design and capacity, and admission and discharge

19   processes, and the tracking and reporting of patient and hospital data.

20         6.    I participated in compiling the information and documents needed to respond to

21   Plaintiffs’ April 13, 2020 discovery requests to DSH, including its April 17 responses, and the

22   April 30, May 1, and June 11 supplemental responses and production of documents.

23         7.    Plaintiffs have asked Defendants to provide them with the DSH capacity and patient

24   census data for the May 1 through May 31, 2020 reporting period. DSH will produce its census

25   by unit reports for May 2020 on June 22, which will provide the total number of patients in each

26   unit and the bed vacancies. The census by unit reports provides patient census for patients

27   currently being housed on units, the census for patients who are out on medical or court leave,

28   and the capacity of each unit, identified as either available beds or adjusted available beds. The
                                                        2
                                           Decl. C. Hendon Supp. Jt. Status Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6727 Filed 06/16/20 Page 3 of 5

 1   data for May 2020 is currently being compiled and validated on an expedited basis through

 2   operating procedures outlined below and will be available for production on June 22.

 3         8.    The DSH Net Bed Capacity Report is a monthly report of all DSH licensed housing

 4   units. This report contains an accounting of all units by hospital with descriptions of the unit’s

 5   purpose, primary commitment types, and bed capacity details such as licensed beds, additional

 6   capacity through emergency flex licensing, over-bedding approval, or beds held or closed for

 7   specific purposes. This monthly report is completed in collaboration with facility staff at each of

 8   the five hospitals to document all adjustments to unit designations and capacity. These

 9   adjustments are applied within the report to calculate available bed capacity and unit vacancies.

10   Completion of this report requires a manual compilation process. Typical adjustments to the Net

11   Bed Capacity Report include adjusting for construction impacts or adjusted capacity due to repair

12   needs. Capacity could be impacted when needed for swing space or when the purpose or function

13   of a unit is changing.

14         9.    Each month, DSH follows an approximately three-week process to complete and

15   validate the Net Bed Capacity Report.

16               a.    On the last business day of each month, the Research, Evaluation, and Data

17   team within the Hospital Strategic Planning and Implementation Division sends the finalized Net

18   Bed Capacity Report from the prior month to all five hospitals. Hospital staff work from the

19   finalized prior month report to document all adjustments for the next report timeframe. Hospital

20   staff coordinate with multiple areas of the hospitals to obtain information and to respond to

21   questions. This may include their local standards compliance offices, forensic offices, clinical

22   administrators and hospital administrators.

23               b.    Each hospital has until the second Friday of the following month to compare

24   and compile unit level capacity changes effective through the first of the current month, June 1

25   for the report for May.

26               c.    DSH Sacramento then has until the third Friday of the current month to review

27   and approve the five hospital submissions, in this case June 19. That review process starts with a

28
                                                       3
                                           Decl. C. Hendon Supp. Jt. Status Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6727 Filed 06/16/20 Page 4 of 5

 1   review of all capacity data per unit which compares census to the available bed capacity, and

 2   Sacramento coordinates with the hospitals to obtain additional unit information if necessary.

 3               d.    The preliminary report is then sent to DSH management to ensure all unit

 4   activations, unit capacity changes, or changes to the Net Bed Capacity Report are captured

 5   accurately and within reporting timelines.

 6               e.    Completing this report requires updated information and calculations for

 7   approximately thirty data fields covering 156 housing units. The available bed count varies each

 8   month—for example, here’s the bed count for the past three months, with approximately 6,300

 9   for March, 6,261 for April, and 6,244 for May.

10               f.    Completing this reporting for a subset of May 2020 would require DSH to

11   complete this process twice. The report is needed operationally and adding an additional report to

12   this manual workload would delay the regular report.

13         10.   DSH’s ability to fast-track its reporting processes has been impacted by the COVID-

14   19 pandemic. To respond to the COVID-19 pandemic, DSH has identified COVID-19 isolation

15   units, capacity for patients under investigation (PUI), and Admission Quarantine Units. These

16   units were activated over multiple months as DSH’s procedures and practices addressing COVID-

17   19 continue to evolve. As the COVID-19 response evolves and capacity is adjusted, DSH has

18   had to spend time to ensure the reporting of all adjustments are captured accurately, and within

19   the correct reporting timeframes.

20         11.   Accounting for capacity changes has involved adjusting standard reports to include

21   notations for COVID-19 specific capacity, inclusion of emergency flex housing, and calculating

22   the impacts of COVID-19 capacity as it relates to DSH Available Bed Capacity. Those data

23   points are reflected in the NBCR as of April 1, and as of May 1, which have been already

24   produced to Plaintiffs.

25         12.    Available Bed Capacity is calculated as “total licensed beds” less “beds held” less

26   “closed beds.” Licensed beds, within this calculation incorporates licensed beds, beds available

27   in excess of licensed capacity, and emergency flex housing. Capacity specific to COVID-19

28
                                                       4
                                           Decl. C. Hendon Supp. Jt. Status Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6727 Filed 06/16/20 Page 5 of 5

 1   Medical Isolation units and PUI capacity are notated as “held capacity” as this capacity can only

 2   be used for the specified COVID-19 purpose.

 3         13.   Adjustments to capacity often involve movement across multiple units. For example,

 4   movement may occur to empty a unit for COVID-19, resulting in adjustments to other units

 5   accepting the moved patients. Updates to the Net Bed Capacity Report must reflect all changes

 6   which subsequently occur to non COVID-19 focused units.

 7         I declare under penalty of perjury that the information in this declaration is true and correct

 8   to the best of my knowledge. Executed on June 16, 2020, Sacramento, California.

 9                                                                 ___//s// Catherine Hendon ____
                                                                   C. Hendon, M.A., Deputy Director
10

11

12
     CF1997CS0003
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
                                           Decl. C. Hendon Supp. Jt. Status Report (2:90-cv-00520 KJM-DB (PC))
